IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ALFONZA WARD,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1397

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed April 13, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Alfonza Ward, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.